Citation Nr: 1702525	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  04-24 297	)	DATE
  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a left arm contusion. 

4.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure. 

5.  Entitlement to a higher initial disability rating for the service-connected back disability, in excess of 20 percent from May 27, 2001.  

6.  Entitlement to a higher initial disability rating for the service-connected neck disability, in excess of 10 percent from May 27, 2001 to July 14, 2003, and in excess of 20 percent from July 14, 2003. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to December 1971.  The Veteran also had various periods of active duty for training (ACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a May 2002 rating decision, in pertinent part, the RO granted service connection for both the back and neck disabilities and assigned a 10 percent initial rating for the neck disability and a 20 percent initial rating as to the back disability, each effective May 27, 2001, and denied service connection for a prostate disorder, headaches, tinnitus, and residuals of a left arm contusion.  In a November 2002 rating decision, in pertinent part, the RO denied a TDIU.  Subsequently, a November 2003 rating decision granted a 20 percent initial disability rating for the service-connected neck disability from July 14, 2003, creating the "staged" initial rating issue on appeal. 

This case was previously before the Board in November 2010, where the Board remanded the issues on appeal for additional development, to include obtaining a VA examination and for the issuance of a statement of the case as to the issue of a clothing allowance for the years 2002 to 2003.  The development was completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to a December 29, 2015 statement of the case, the Veteran did not perfect the appeal (with a timely substantive appeal via a VA Form 9) as to the issue of an annual clothing allowance for the years 2002 to 2003.  See March 2016 VA Form 9 (received on March 3, 2016).  For this reason, the issue is not in appellate status and is not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The current headache disability had its onset during service.  

2.  The currently diagnosed tinnitus had its onset during service.  

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability of residuals of a left arm contusion.  

4.  The Veteran is currently diagnosed with prostate cancer and/or residuals of prostate cancer.

5.  The Veteran served on the USS America, an aircraft carrier, while on active duty and was not exposed to Agent Orange or herbicides during service. 

6.  Symptoms of prostate cancer were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested years after service.

7.  The currently diagnosed prostate cancer and/or residuals of prostate cancer were not incurred in and are not etiologically related to service.

8.  For the entire initial rating period from May 27, 2001, the back disability has been manifested by forward flexion to 55 degrees, painful motion, stiffness, and muscle spasms.  

9.  For the entire initial rating period from May 27, 2001, the back disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  

10.  For the initial rating period from May 27, 2001 to July 14, 2003, the neck disability has been manifested by moderate limitation of motion and stiffness. 

11.  For the entire initial rating period from May 27, 2001, the neck disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the cervical spine, or forward flexion to 15 degrees or less.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).
3.  The criteria for service connection for residuals of a left arm contusion have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016). 

5.  For the entire initial rating period from May 27, 2001, the criteria for an initial disability rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (effective after September 26, 2003), 5292 (effective before September 26, 2003).  

6.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from May 27, 2001 to July 14, 2003, the criteria for an initial rating of 20 percent, but no higher, for the neck disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (effective after September 26, 2003), 5290 (effective before September 26, 2003).  

7.  For the entire initial rating period from May 27, 2001, the criteria for an initial disability rating in excess of 20 percent for the neck disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (effective after September 26, 2003), 5290 (effective before September 26, 2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status: (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  In this decision, the Board grants service connection for headaches and tinnitus.  As such action represents a complete allowance with respect to these issues, no further discussion of VA's duties to notify and to assist is necessary. 

As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson,
 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).


As to the issues of service connection for residuals of a left arm contusion and a prostate disorder, as well as the evidence generally needed to support the TDIU, the duty to notify was satisfied through a June 2006 letter to the Veteran that addressed all notice elements.  The June 2006 notice letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The issues were subsequently readjudicated, and supplemental statements of the case were issued in October 2009, March 2012, and December 2015.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, July 2003, July 2008, December 2011, January 2012, and December 2015 VA examination reports, and the Veteran's statements. 

While there was a formal finding of the unavailability of the Veteran's complete service treatment records in August 2009, numerous service treatment records have been associated with the electronic file.  To the extent that there are outstanding service treatment records, even if additional service treatment records were located, service connection for a left arm and/or prostate disorder would not be awarded.  As explained in detail below, the Veteran has not contended, and the evidence of record does not indicate, that the Veteran sustained an injury or disease of the left arm or prostate that is not already documented in the available service treatment records.  For this reason, there is no reasonable possibility that service records could aid in substantiating service connection for left arm and prostate disabilities.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeals adjudicated herein.

The Veteran also received VA examinations in July 2003, July 2008, December 2011, January 2012, and December 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  Additionally, while the last VA orthopedic examination was in December 2015, the Veteran has not asserted, and the record does not otherwise suggest, worsening of symptomology or function as to neck and/or back since the last VA examination.  Further, a VA orthopedic examination was scheduled for January 2017 and a report from the VA Medical Center (VAMC) notes that the Veteran did not report for the scheduled examination.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95. 

Additionally, in this case, the Veteran has only advanced that the prostate cancer was caused by exposure to the herbicide Agent Orange during service, and as discussed below, the Board finds that the Veteran was not exposed to herbicides while on active duty.  The Veteran has not advanced, and the evidence of record does not convey, any other potential in-service injury, event, or disease that may be related to the prostate cancer.  As such, the Board concludes that a VA medical examination is not necessary to render a decision on the issue of service connection for prostate cancer.  See Bardwell v. Shinseki 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159.
Service Connection Laws and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. at 477-78 (1991). ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

The Board finds that the weight of the evidence, as discussed below, does not reflect a diagnosis of residuals of a left arm contusion, and the current headaches are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, as to the headaches and claimed left arm disorder, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir 2013).  

The Veteran's tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The Veteran has also been diagnosed with prostate cancer (as a malignant tumor), which is also a "chronic disease" under 38 C.F.R. § 3.309(a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as to tinnitus and prostate cancer. 

As discussed below, the Board is granting service connection for tinnitus based on direct service connection under 38 C.F.R. § 3.303(d); therefore, presumptive service connection based on "chronic" symptoms in service, a continuity of symptomatology since service separation, and/or to 10 percent within one year of service are rendered moot and will not be further discussed.  See 38 U.S.C.A. 
§ 7104 (West 2014) (stating that the Board decides actual case questions of law or fact). 

For the showing of chronic disease, such as prostate cancer as a malignant tumor, in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, prostate cancer is a disease for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).
Service Connection for Headaches and Tinnitus 

The Veteran contends that he developed headaches and tinnitus during service after being hit by a motor vehicle in May 2001, which pinned him between the motor vehicle and an emergency room registration desk.  See September 2001 claim; see also July 2008 VA examination report.  

Initially, the Board finds the Veteran has a current disability of headaches and tinnitus.  A January 2012 VA audiologist specifically assessed the disability of tinnitus and the Veteran is competent to report tinnitus.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  As to headaches, the Veteran has reported chronic headaches beginning during service in May 2001, and is competent to report such observable symptomatology as headaches.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Current disabilities are not in question. 

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that headaches and tinnitus were incurred in service.  Favorable evidence includes that the Veteran has consistently advanced that headaches and tinnitus began following the in-service motor vehicle accident.  The Veteran's credible statements are consistent with a May 2001 service personnel record reflecting he was struck by a motor vehicle while waiting inside an emergency room.  Additionally, the same in-service injury caused the already service-connected neck and back disabilities.  See May 2002 rating decision.  July 2008 and January 2012 VA examination reports reflect the Veteran advanced headaches and tinnitus are due to the May 2001 motor vehicle accident, and the evidence of record reflects that the Veteran has consistently attributed headaches and tinnitus to this event.  Additionally, February 2010, June 2013, October 2013, and October 2014 VA treatment records reflect the Veteran reported headaches with the February 2010 VA examiner assessing headaches with a history of head trauma. 

The Board also finds that the Veteran has made credible statements that headaches and tinnitus had their onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that headaches and tinnitus were incurred in active service; thus, the criteria for service connection for headaches and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of a Left Arm Contusion 

The Veteran contends generally that the residuals of a left arm contusion are related to active service.  Specifically, in a March 2012 statement, the Veteran wrote that the residuals of a left arm contusion were due to the May 2001 in-service motor vehicle accident (discussed above).  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of residuals of a left arm contusion.  An October 2001 private examination report reflects that the Veteran reported arm pain and numbness with the private examiner assessing the service-connected neck and back disabilities.  A July 2008 VA examination report reflects that the Veteran reported that the residuals of a left arm contusion were due to a service-connected scar.  The July 2008 VA examiner noted that the Veteran was unable to provide other details of any other contusion injuries.  Upon physical examination of the left arm the July 2008 VA examiner assessed the already service-connected burn scar. 

A January 2012 VA exanimation report reflects that the Veteran reported the service-connected burn scar and a left shoulder disorder.  At the conclusion of the January 2012 VA examination, after physical examination, interview with the Veteran, and review of the claims file, to include the previous VA examination reports and x-rays, the VA examiner purported to diagnose a non-service-connected left shoulder disorder, and further assessed that the Veteran did not have a left arm disability other than the already service-connected scar.  The January 2012 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination in coming to the conclusion that the Veteran does not have current diagnoses of residuals of a left arm contusion.  As such, the Board finds the January 2012 VA examination report to be highly probative.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the weight of the relevant evidence does not demonstrate residuals of a left arm contusion (other than the service-connected scar) at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a left arm contusion, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Service Connection for Prostate Cancer 

The Veteran contends generally that prostate cancer and/or residuals are related to Agent Orange exposure while on active duty in Vietnam from 1970 to 1971.  Specifically, the September 2001 claim reflects the Veteran advanced undergoing "prostate surgery" in 1997.  A March 2012 statement reflects the Veteran advanced exposure to Agent Orange during service in Vietnam from February 1970 to December 1971. 

Initially, the Board finds the Veteran is currently diagnosed with prostate cancer and prostate cancer residuals.  Various VA treatment records reflect a diagnosis of and treatment for cancer.  Current disability is not in question.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicide agents during service in either 1970 or 1971 as the Veteran was not in the Republic of Vietnam.  With respect to in-service herbicide exposure, a February 2012 formal finding, issued following a search by the Joint Services Records Research Center (JSRRC), did not verify service in Republic of Vietnam.  The February 2012 formal finding also noted that the USS America, as an aircraft carrier, did not dock in any harbor in Vietnam.  The Board has placed greater probative value on the JSRRC finding and the service personnel records that document service on the USS America, an aircraft carrier during the Vietnam Conflict, and do not indicate exposure to herbicides.  

Further, the Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board finds that the evidence does not show actual exposure to Agent Orange or other presumptive herbicides.  The Veteran does not assert that during service he sprayed herbicides or that he was in direct contact with herbicides in some other manner.  The Veteran's general contention is that he was exposed to herbicides while stationed in Vietnam; however, the Veteran did not mention any specific actual exposure to herbicide agents, whether inhaled, touched, or otherwise exposed, and the February 2012 JSRRC finding did not verify service in the Republic of Vietnam.  See September 2001 claim; see also February 2012 statement.  Additionally, service treatment records do not show any reports of being exposed to herbicides.  For these reasons, the Board finds that that the Veteran was not in Vietnam and was not otherwise exposed to herbicides, including Agent Orange, during service. 

The Board finds that the weight of the evidence is against a finding that symptoms of prostate cancer were "chronic" in service.  While there was a formal finding in August 2009 of the unavailability of the Veteran's complete service treatment record, numerous service treatment records have been associated with the electronic file.  Additionally, the Board is not relying on the absence of service treatment record evidence.  Rather, in making its findings, the Board is relying on the affirmative evidence that is of record, lay and medical, that includes the Veteran's own reports of onset of symptoms and medical history.  

While the available service treatment records note treatment for prostatitis in February 1970, the in-service examiner noted that the Veteran reported a recent, pre-service episode of gonorrhea, approximately four months prior, and prescribed oral Tetracycline for seven days.  Additionally, while the November 1971 service separation examiner assessed bilateral hypoplastic testicles, he or she did not assess prostatitis.  With respect to the history of bilateral hypoplastic testicles, hypoplasia is the "incomplete development or underdevelopment of an organ or tissue."  Dorland's Illustrated Medical Dictionary (31st ed. 2007).  The evidence of record does not suggest that the incomplete or underdevelopment of the bilateral testicles resulted in prostate cancer approximately 26 years post-service.  

Symptoms of prostate cancer would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana, 24 Vet. App. at 438; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for various disorders during service, including those involving similar anatomical locations, to include prostatitis, mumps, jammed fingers after playing basketball, headaches, a second degree burn to the left arm, an upper respiratory infection, and a pulled muscle, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for prostate cancer symptoms during service.  As such, the Board finds that symptoms of a prostate disorder were not chronic in service.

The Board next finds that the weight of the evidence demonstrates that symptoms of prostate cancer have not been continuous since service separation in December 1971.  As noted above, the Veteran did not report symptoms associated with prostate cancer at service separation.  In the September 2001 claim, the Veteran wrote that he underwent prostate cancer surgery in 1997, indicating that prostate cancer was not diagnosed until some 26 years post-service.  The Veteran has also not asserted that prostate symptoms manifested soon after service separation in December 1971.  For these reasons, the Board finds that the symptoms of prostate cancer were not continuous after service separation.

The Board also finds that prostate cancer did not manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in December 1971.  As previously discussed, the evidence of record demonstrates that the onset of prostate cancer was, at the earliest, approximately 26 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the prostate cancer is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which prostate could be related.  As discussed above, while the Veteran contends that the prostate cancer is related to exposure to Agent Orange, service treatment records reflect no injury or disease to the prostate, and, while a February 1970 service treatment record reflects the Veteran sought treatment for prostatitis during service, the in-service examiner attributed the diagnosis to a recent episode of gonorrhea.   

While August 2009 and January 2012 VA examiners each opined that the prostate cancer was due to service, both opinions reasoned based on the erroneous factual assumption that that the Veteran was exposed to Agent Orange during service in Vietnam.  As the Board has found the weight of the evidence shows that the Veteran was not exposed to herbicides, including Agent Orange, during service, the purported positive nexus opinions each relied on an inaccurate factual premise, and are, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Veteran's currently diagnosed prostate cancer, which did not manifest until approximately 26 years after service (at the earliest), is not attributable to service.  

While the Veteran is competent to relate some symptoms of prostate cancer experienced at any time, he is not competent to opine on whether there is a link between the prostate cancer and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of cancer, specific clinical testing for cancer that indicate onset, and knowledge of the incubation period or ranges of such disorder that the Veteran is not shown to possess, especially in the context of this case where there was no exposure to herbicides.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for prostate cancer; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Spinal Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, the criteria for rating disorders of the spine were revised twice.  The former rating criteria for rating the spine were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

Rating Criteria prior to September 23, 2002

Former Diagnostic Code 5293 provided a 10 percent rating for mild Intervertebral Disc Syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 
Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 

Rating Criteria prior to September 26, 2003

Limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, former Diagnostic Code 5292 (2003). 

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 
20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, former Diagnostic Code 5290 (2003).

Former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 (2003). 

Ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).
Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine. Favorable ankylosis of the cervical spine was to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, former Diagnostic Code 5287 (2003).

Residuals of a fracture of the vertebrae were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; or abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Rating Criteria on and after September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than
 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 20 percent.  See March 2012 statement.  The Veteran also generally contends that the symptoms and impairment of the service-connected neck disability more closely resemble the criteria for a rating in excess in excess of 10 percent from May 27, 2001 to July 14, 2003, and in excess of 20 percent from July 14, 2003.  Id.  

Initial Rating for Back Disability 

Throughout the entire initial rating period on appeal from May 27, 2001, the service-connected back disability has been rated as 20 percent disabling.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,
454 (Aug. 27, 2003).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection of the low back disability, limitation of motion of the low back was rated as 20 percent when moderate and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected back disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. 
§ 4.71a (2002).  Additionally, a higher rating for ankylosis under the General Rating Formula is not warranted for part of the initial rating period.  38 C.F.R. § 4.71a (2016).  See July 2003, July 2008, December 2011, December 2015 VA examination reports.

As discussed in detail below, the Board finds that, for the entire initial rating period from May 27, 2001, the criteria for an initial disability rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  For the entire initial rating period from May 27, 2001, the back disability has been manifested by forward flexion to 55 degrees, painful motion, stiffness, and muscle spasms, and has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 
12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in that standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  

VA and private treatment records, as well as the Veteran's own statements throughout the course of this appeal, reflect consistent reports of chronic low back pain.  A October 2001 private examination report reflects tenderness on palpation in May 2001, pain and slight tenderness in August 2001, increased back pain after returning to work in September 2001, and moderate pain on flexion in standing position in October 2001. 

At the July 2003 VA examination, the Veteran reported chronic lower back pain as a 9.5 on the 1-10 pain scale.  Upon examination, range of motion testing reflects forward flexion to 70 degrees, extension to 10 degrees, lateral flexion to 
20 degrees, and rotation to 40 degrees.  The July 2003 VA examiner assessed a normal sensory examination.  

A July 2008 VA examination report reflects forward flexion to 55 degrees, extension to 15 degrees, bilateral bending to 20 degrees, and bilateral rotation to 
20 degrees, each with pain.  The July 2008 VA examiner did not assess additional  limitation of motion after repetitive-use testing.   

At the December 2011 VA examination, the Veteran reported chronic back pain with flare-ups of pain two to three times per week.  Upon examination, range of motion testing reflects forward flexion to 80 degrees with pain beginning at 
70 degrees, extension to 15 degrees with pain beginning at 15 degrees, bilateral flexion to 30 degrees with pain beginning at 30 degrees or greater, and bilateral rotation to 30 degrees with pain beginning at 30 degrees or greater.  The December 2011 VA examiner also assessed IVDS without incapacitating episodes, pain on movement, less movement than normal, and tenderness, and did not discern additional limitation of motion after repetitive-use testing, guarding, and/or muscle spasm.  The VA examiner also noted normal sensory examinations without signs or symptoms due to radiculopathy.  

A December 2015 VA examination report reflects the Veteran reported the ability to do yard work, attend church, and shop with his wife.  The Veteran also denied flare-ups of back pain.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 
15 degrees, left lateral flexion to 25 degrees, and bilateral rotation to 25 degrees, each with pain.  The December 2015 VA examiner assessed muscle spasms and localized tenderness resulting in abnormal gait or abnormal spinal contour, and did not discern guarding or IVDS.  The VA examiner also noted normal sensory examinations without signs or symptoms due to radiculopathy.

After a review of all the evidence of record, both lay and medical, the Board finds that for the entire initial rating period from May 27, 2001, the criteria for an initial rating in excess of 20 percent for the back disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5237 (2016). 

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the overall back disability has resulted in no more than moderate limitation of motion.  The July 2003, July 2008, December 2011, and December 2015 VA examination reports note forward flexion to 70 degrees, 55 degrees,
80 degrees with objective evidence painful motion at 70 degrees, and 70 degrees, respectively.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the overall back disability results in no more than moderate limitation of motion and does not meet the criteria for a 40 percent rating under the new criteria.  38 C.F.R. § 4.71a (2002).  

The Board also finds that, for the initial rating period from May 27, 2001, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (40 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  Specifically, both the December 2011 and December 2015 VA examination reports note no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show incapacitating episodes of at least 4 weeks during a 12 month period.  

A rating in excess of 20 percent is also not warranted under Diagnostic Codes 5294 (2002) or 5295 (2002).  The next available rating (40 percent) requires a severe sacro-iliac injury or lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, at no point was a positive Goldthwaite's sign mentioned nor was there marked limitation of forward bending in a standing position.  A 
40 percent rating is also warranted when only some symptoms are present if there is also abnormal mobility on forced motion; however, abnormal mobility on forced motion is not reflected in the VA and/or private treatment records or examination reports of record.  

Turning to the question of a rating in excess of 20 percent under the revised regulations, the Board finds that, for the initial rating period from September 26, 2003, the back disability has not met or more closely approximated the criteria for a higher (40 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  As noted above, range of motion testing conducted at the July 2003, July 2008, December 2011, and December 2015 VA examinations note forward flexion to, at worst, 
55 degrees, which does not more nearly approximate limitation of flexion to 
30 degrees as needed for the next higher (40 percent) disability rating.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that the back disability has caused pain, which has restricted his overall motion; however, the VA and private examination reports, as well as numerous VA treatment records that note the reports and findings of pain indicate, at worst, forward flexion to 
55 degrees.  In addition, the VA examination reports and treatment records considered pain; however, the VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 40 percent criteria.  Specifically, the July 2008, December 2011, and December 2015 VA examiners assessed no additional limitation of motion after repetitive-use testing.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).   Further, by the Veteran's failure to report for the scheduled January 2017 VA examination, he has precluded the creation of potentially favorable evidence of worsening of the thoracolumbar spine disability. 

The Board further finds that, for the initial rating period from September 23, 2002, a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The December 2011 and December 2015 VA examination reports note no incapacitating episodes of intervertebral disc syndrome.  The Board finds that the weight of the evidence of record is against finding that the back disability has been manifested by at least
 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 
12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Cervical Spine Disability 

The Veteran is in receipt of a 10 percent initial disability rating for the service-connected neck disability for the period from May 27, 2001 to July 14, 2003, and a 20 percent initial rating from July 14, 2003.  As discussed above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The October 2001 private examination report reflects the private examiner assessed mild to moderate pain on flexion and extension in May 2001, and less pain on flexion and extension in October 2001.  

The July 2003 VA examination report reflects the Veteran reported occasional neck stiffness and denied weakness.  Range of motion testing of the cervical spine reflects forward flexion to 30 degrees, extension to 40 degrees, bilateral flexion to 30 degrees, and rotation to 40 degrees.  The July 2003 VA examiner noted possible further limitations in range of motion.  

The July 2008 VA examination report reflects the Veteran reported neck pain when turning the head and while driving.  Range of motion testing of the cervical spine reflects forward flexion to 35 degrees, extension to 25 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 50 degrees.  The VA examiner assessed no additional limitation of motion after repetitive motion. 

The December 2011 VA examination report reflects self-reports of chronic neck pain.  Range of motion testing reflects forward flexion to 40 degrees with pain beginning at 40 degrees, extension to 30 degrees with pain beginning at 30 degrees, bilateral flexion to 20 degrees with pain beginning at 20 degrees, and bilateral rotation to 60 degrees with pain beginning at 60 degrees.  The December 2011 VA examiner assessed IVDS of the cervical spine.  

The December 2015 VA examination report reflects the Veteran reported neck pain, and denied flare-ups.  Range of motion testing of the cervical spine reflects forward flexion to 40 degrees, extension to 30 degrees, and bilateral flexion to 15 degrees, and bilateral rotation to 45 degrees.  The December 2015 VA examiner assessed muscle spasm and localized tenderness resulting in abnormal gait or abnormal spinal contour, and did not discern guarding or IVDS.  

Rating from May 27, 2001 to July 14, 2003

After a review of all the evidence of record, both lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the initial rating period from May 27, 2001 to July 14, 2003, the neck disability has been manifested by moderate limitation of motion and stiffness, that more nearly approximates the criteria for a 20 percent disability rating under former Diagnostic Code 5290.  As discussed above, the October 2001 private examination report reflects moderate pain on forward flexion of the cervical spine, and while the cervical spine range of motion measurements were not recorded, the Board finds that moderate pain on forward flexion is consistent with moderate limitation of motion as contemplated in former Diagnostic Code 5290.  For these reasons, the Board finds that, for the initial rating period on appeal from May 27, 2001 to July 14, 2003, a higher rating of 
20 percent for the neck disability is warranted.  38 C.F.R. § 4.3, 4.7.  


Rating In Excess of 20 Percent from May 27, 2001

The Board also finds that, for the entire initial rating period from May 27, 2001, the criteria for an initial rating in excess of 20 percent for the neck disability have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations from September 23, 2002 and September 26, 2003, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 5237 (2016). 

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the overall neck disability has resulted in no more than moderate limitation of motion, which is consistent with the 20 percent disability rating assigned.  38 C.F.R. § 4.71a (2002).  The July 2003, July 2008, December 2011, and December 2015 VA examination reports note forward flexion of the cervical spine to 30 degrees, 35 degrees, 40 degrees, and 40 degrees, respectively.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the overall neck disability results in no more than moderate limitation of motion.  38 C.F.R. § 4.71a (2002).  

Turning to the question of a rating in excess of 20 percent for the cervical spine disability under the revised regulations, the Board finds that, for the initial rating period from September 26, 2003, the neck disability has not met or more closely approximated the criteria for a higher disability rating.  38 C.F.R. §§ 4.3, 4.7, 
4.71a (2016).  As noted above, range of motion testing conducted at the July 2003, July 2008, December 2011, and December 2015 VA examinations note forward flexion, at worst, to 30 degrees, which does not more nearly approximate limitation of flexion to 15 degrees or less as needed for the next higher (30 percent) disability rating.  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted for part of the initial rating period.  38 C.F.R. § 4.71a (2016).  See July 2003, July 2008, December 2011, December 2015 VA examination reports. 

The Board has considered whether a higher disability rating for the neck disability is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that neck disability has caused pain and stiffness, which has restricted overall motion.  As noted above, no VA or private examination report notes evidence of ankylosis or that the level of functional impairment arises to the level of unfavorable ankylosis of the entire spine.  Rather, the July 2003 VA examination report notes forward flexion to, at worst, 30 degrees, which does not indicate either severe limitation of motion as contemplated for a higher 30 percent rating under former Diagnostic Code 5290 (2002) or forward flexion to 15 degrees or less under Diagnostic Code 5237 (2016).  

As to the IVDS, while the Veteran was diagnosed with cervical spine IVDS during the course of this appeal, the weight of the medical evidence does not reflect that the Veteran displayed severe and/or pronounced IVDS symptoms and/or that the disability caused incapacitating episodes necessitating bed rest, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  While the December 2011 VA examination report reflects diagnosed IVDS of the cervical spine, the December 2011 VA examiner did not assess any incapacitating episodes.  In addition, the December 2015 VA examiner did not discern either IVDS or incapacitating episodes.  

For these reasons, an initial disability rating in excess of 20 percent is not warranted for the service-connected cervical spine disability for any period as the degree of functional impairment of the neck disability does not warrant a higher rating that 
20 percent based on limitation (or absence) of motion under either the old or new regulations.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2002, 2003, & 2016); DeLuca, 8 Vet. App. 202.  Further, by the Veteran's failure to report for the scheduled January 2017 VA examination, he has precluded the creation of potentially favorable evidence of worsening of the neck disability. 

Whether Separate Compensable Ratings for Neurologic Manifestations 
Related to Spinal Disabilities

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  The Board finds that the weight of the evidence is against a finding of objective neurological abnormalities for any period; therefore, a separate rating for neurologic abnormalities associated with the service-connected spinal disabilities is not warranted for any period.

At the July 2003 VA examination, the Veteran reported occasional numbness in the left upper extremity, and denied any current sensory symptoms in either of the bilateral upper or lower extremities.  Upon examination, the July 2003 VA examiner assessed normal sensation in all extremities.  The July 2008 VA examination report reflects that the Veteran reported that pain radiated into the shoulders, arms, and legs.  Upon examination, the July 2008 VA examiner assessed intact sensation as to touch, temperature, and position, and impaired vibration at the ankles.  The December 2011 VA examination report, as well as the December 2015 VA cervical spine examination report, note normal reflex and sensory exams and no radicular pain or any other signs or symptoms due to radiculopathy.  The December 2015 VA thoracolumbar examination report reflects the VA examiner assessed decreased sensation in each the bilateral thigh/knee, lower leg/ankle, and foot/toes due to non-service-connected diabetes mellitus.  The December 2015 VA thoracolumbar examiner also did not discern radiculopathy.  

The Board finds that, while the July 2008 VA examiner noted impaired vibration at the ankles, the December 2015 VA thoracolumbar examiner attributed this decreased sensation to the non-service-connected diabetes mellitus.  Additionally, the December 2011 and December 2015 VA examination reports note no radicular pain or any other signs or symptoms due to radiculopathy.  Finally, both the January 2011 and December 2015 (cervical spine) VA examinations note normal sensory examinations.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality present for the assignment of a separate compensable rating.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's back and neck spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, stiffness, weakness, difficulty standing, sitting, walking, or making certain other physical movements, and intermittent.  As discussed above, painful limitation of motion with painful flare-ups, stiffness, and weakness are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

As to functional impairment with respect to prolonged sitting, standing, or walking, "interference with sitting," as well as "interference with standing and weight-bearing" are considered as part of the schedular rating criteria under 38 C.F.R. 
§ 4.45.  To the extent that prolonged sitting, standing, or walking/weight-bearing cause incidental pain in the lumbar or cervical spine areas, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); see also Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 38, 43 2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that 










the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is granted. 

Service connection for headaches is granted. 

Service connection for residuals of a left arm contusion is denied. 

Service connection for prostate cancer, including as due to herbicide exposure, is denied.  

An initial disability rating for the service-connected back disability in excess of 
20 percent from May 27, 2001 is denied.  

An initial disability rating for the service-connected neck disability of 20 percent, but no higher, for the period from May 27, 2001 to July 2003, is granted; an initial rating in excess of 20 percent for any period is denied.  


REMAND

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), 
(b) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 
40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the instant decision, the Board grants service connection for tinnitus and headaches.  Once the now service-connected tinnitus and headaches are rated, the Veteran may meet the 38 C.F.R. § 4.16(a) combined disability rating criteria to be eligible for consideration of a TDIU.  As such, remand of the TDIU issue is warranted to allow the AOJ to initially rate the headache and tinnitus disabilities and then to readjudicate the TDIU issue under 38 C.F.R. § 4.16(a).

Update Individual Unemployability Application 

Additionally, a July 2002 Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" reflects that the Veteran reported that the service-connected back disability prevented him from securing or following any substantially gainful employment from May 25, 2001.  A July 2008 VA examination reflects the Veteran reported retiring from the post office in April 2002 due to the service-connected back and neck disabilities.  While the record reveals that the Veteran previously completed and submitted a VA Form 21-8940 in July 2002, on remand, the AOJ should request that the Veteran provide, for the entire appeal period (2001 to present), an updated VA Form 21-8940 detailing the complete work history and any other information regarding employment or attempts to obtain employment.  Any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, to include the dates of employment and the highest gross earnings per month from July 2002 to the present.  

2.  After initially rating the now service-connected headaches and tinnitus, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


